UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. )* Camelot Entertainment Group, Inc. (Name of Issuer) Common (Title of Class of Securities) 133223503 (CUSIP Number) Robert P. Atwell Chairman Camelot Entertainment Group, Inc. 8001 Irvine Center Drive Suite 400 Irvine CA 92618 (949) 754-3030 bob@camelotfilms.com www.camelotent.com (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) 1/26/2010 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. 1 CUSIP No. 133223503 1. Name of Reporting Persons. Ted Baer I.R.S. Identification Nos. of above persons (entities only). 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)o (b) o 3. SEC Use Only 4. Source of Funds (See Instructions) Compensation for legal services rendered to registrant 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)o 6. Citizenship or Place of Organization Delaware, United States Number of 7. Sole Voting Power Shares Bene- 305,000,000 ficially 8. Shared Voting Power Owned by Each N/A Reporting 9. Sole Dispositive Power Person With: 305,000,000 10. Shared Dispositive Power N/A 11. Aggregate Amount Beneficially Owned by Each Reporting Person 305,000,000 12. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)o 13. Percent of Class Represented by Amount in Row (9) 6% (based on 4,429,475,903 shares of Common Stock outstanding on February 10, 2010.The total shares outstanding were obtained from the Issuer’s disclosure in the Form 8-K filed by the Issuer on February 11, 2010.) 14. Type of Reporting Person (See Instructions) IN 2 Item 1. Security and Issuer This statement onSchedule 13D (“Statement”) relates to the shares of Common Stock, $.0001 par value per share (the “Common Stock”), of Camelot Entertainment Group, Inc., a Delaware corporation (the “Issuer”), having its principal executive offices at 8001 Irvine Center Drive, Suite 400, Irvine, CA 92618and is being filed by the Issuer. Item 2. Identity and Background (a) This statement is filed by and on behalf of each of the following persons (the “Reporting Persons”): (i) Ted Baer. (b) The address of the principal business office of each of the Reporting Persons is as follows: J.A. Ted Baer, Esq. Law Office of J.A. Ted Baer 21 East Canon Perdido Street Suite 223 Santa Barbara, CA 93101 (805) 963-7177 (c) During the last five years, none of the Reporting Persons filing this Statement has been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (d) During the last five years, none of the Reporting Persons filing this Statement has been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree, or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f) Mr. Baer is a citizen of the United States. Item 3. Source and Amount of Funds or Other Consideration Mr. Baer received compensation for legal services rendered to registrant. Mr. Baer was issued a total of 305,000,000 shares of the Company’s $0.0001 par value common stock in consideration of legal services to the Company valued at $84,500.The shares were issued pursuant to the Company’s 2007 and 2009 Stock Option and Issuance Plans which were registered with the Securities and Exchange Commission under the Securities Act of 1933, as amended. The shares issued to Mr. Baer on September 10, 2009 were issued pursuant to the 2007 registration statement referenced above and the shares issued to Mr. Baer on
